DETAILED ACTION
Applicant's amendment filed on 11/12/20 has been received and made of record in response to Non- Final Office Action dated 8/20/20. Claims 1-9 have been cancelled. Thus, claims 10-15 are currently presented in the instant application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over by Imagawa (Pub. No: 2016/0259034) in view of Meinzer et al (US Pub. No: 2016/0059771).
Regarding claim 15, Imagawa discloses in figures 1-4 that, a presentation device comprising processing circuitry(figure 1, position estimation(101) which includes controller(14), Gnss (15) and memory(13), paragraph [0026]), the processing circuitry(101) being configured: to estimate behavior of a vehicle(moving vehicle(100)) on the basis of control information of the vehicle(100); to illuminate a projection pattern onto ground(road surface(102)) around the vehicle(100) by an illuminator(11)(paragraph [0027-0028]); and to control the illuminator (11) to illuminate the projection pattern in accordance with the behavior of the vehicle being estimated, wherein in the to control, the processing circuitry (101)is configured to control the illuminator(11) to illuminate a projection pattern corresponding to a state in which the vehicle cannot move in any direction, the state being estimated in the to estimate. Paragraph [0031-0059].
Imagawa does not clearly disclose an illuminator for illuminate the projection pattern.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Meinzer et al into the illuminator of Imagawa to improve or increase more light distribution on the ground surrounding the vehicle.
Allowable Subject Matter
Claims 1-14 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 6 AM to 3:00 PM.

 
/Minh D A/
Primary Examiner
Art Unit 2844